In an action for divorce, an accounting and the distribution of real property, the plaintiff appeals from an order of the Supreme Court, Westchester County, dated April 19, 1979, which denied her motion to dismiss the defendant’s two counterclaims. Order affirmed, without costs or disbursements. As to the second counterclaim, giving the words "was compelled to pay” the most liberal interpretation possible, that counterclaim may be sustained as a pleading. Shapiro, J. P., Cohalan, Margett and Martuscello, JJ., concur.